                         Case 1:21-cv-00351-LY Document 1-6 Filed 04/21/21 Page 1 of 9
                                                                                             3/11/2021 4:13 PM
                                                                                                              Velva L. Price
                                                                                                             District Clerk
                                                                                                             Travis County
                                                         D-1-GN-21-001134
                                               CAUSE NO. ______________                                   D-1-GN-21-001134
                                                                                                         Victoria Benavides

             RACHEL BETH CABALLERO         §                               IN THE DISTRICT COURT
                 Plaintiff,                §
                                           §
             v.                            §                               TRAVIS COUNTY, TEXAS
                                           §
             KLLM TRANSPORT SERVICES, LLC, §
             AND FERDERRICK D. ROSS,       §                          98TH
                  Defendants.              §                             ____ JUDICIAL DISTRICT


                             PLAINTIFF’S ORIGINAL PETITION AND JURY DEMAND


             TO THE HONORABLE JUDGE OF SAID COURT:

                    NOW COMES RACHEL BETH CABALLERO (hereafter “Plaintiff”), complaining of

             KLLM TRANSPORT SERVICES, LLC and FERDERRICK D. ROSS (hereafter collectively

             “Defendants”), and files this Plaintiff’s Original Petition and Jury Demand, and in support

             thereof, would respectfully show unto the Court as follows:

                                        DISCOVERY CONTROL PLAN LEVEL

                    1.      Plaintiff brings this action under Texas Rule of Civil Procedure 47(c)(4) and seeks

             monetary relief over $250,000 but not more than $1,000,000. Plaintiff intends that discovery be

             conducted under Discovery Level 3.

                                                         PARTIES

                    2.      Plaintiff, RACHEL BETH CABALLERO, is an individual residing in Travis

             County, Texas. Pursuant to §30.014 of the Texas Civil Practice & Remedies Code, Plaintiff

             states that the last three numbers of her driver’s license are 572 and the last three numbers of her

             social security number are 219.

                    3.      Defendant, KLLM TRANSPORT SERVICES, LLC, is a domestic limited

             liability company doing business in the State of Texas and may be served with process by



             PLAINTIFF’S ORIGINAL PETITION AND JURY DEMAND                                       PAGE 1 of 9


Copy from re:SearchTX
                                                                              C2
                         Case 1:21-cv-00351-LY Document 1-6 Filed 04/21/21 Page 2 of 9




             serving its registered agent: CT Corporation System, 1999 Bryan Street, Suite 900, Dallas,

             Texas 75201-3136, or wherever the agent may be found. Issuance of citation is requested at

             this time to include language that “Defendant may be required to make initial disclosures.”

                    4.      Defendant, FERDERRICK D. ROSS, is an individual who is a nonresident of

             Texas, whose home address is 1390 Forest Avenue #E8, Jackson, Hinds County, MS 39213-

             8120, and may be served with process by serving the Chairman of the Texas Transportation

             Commission at 125 E. 11th Street, Austin, Texas 78701, as Defendant’s agent for service

             because Defendant was a party to a collision or an accident while operating a motor vehicle in

             Texas. Issuance of citation is requested at this time to include language that “Defendant

             may be required to make initial disclosures.”

                                              JURISDICTION AND VENUE

                    5.      The subject matter in controversy is within the jurisdictional limits of this Court.

                    6.      This Court has jurisdiction over the parties, because said Defendants purposefully

             availed themselves of the privilege of conducting activities in the State of Texas and established

             minimum contacts sufficient to confer jurisdiction over said Defendants, and the assumption of

             jurisdiction over Defendants will not offend traditional notions of fair play and substantial justice

             and is consistent with the constitutional requirements of due process.

                    7.      Further, as required by Rule 47(b), Texas Rules of Civil Procedure, Plaintiff’s

             counsel states that the damages, harms and losses sought are in an amount within the

             jurisdictional limits of this Court. Plaintiff is required by Rule 47(c), Texas Rules of Civil

             Procedure to state the amount of damages, in dollar amount, that represent Plaintiff’s harms and

             losses due to the negligence of the Defendants. The legislative history of this requirement

             indicates that it is for record keeping and statistical purposes only for lawsuits filed in the State




             PLAINTIFF’S ORIGINAL PETITION AND JURY DEMAND                                        PAGE 2 of 9


Copy from re:SearchTX
                         Case 1:21-cv-00351-LY Document 1-6 Filed 04/21/21 Page 3 of 9




             of Texas. Plaintiff’s counsel states that Plaintiff seeks monetary relief, the maximum of which

             harms, losses and damages to Plaintiff is over $250,000 but not more than $1,000,000. The

             amount of monetary relief actually assessed by the jury or judge, however, will ultimately be

             determined by a jury or judge after hearing all of the evidence of harms, damages and losses.

             Plaintiff also seeks pre-judgment and post-judgment interest at the highest legal rate as well as

             exemplary damages.

                    8.      Pursuant to Texas Civil Practices and Remedies Code § 15.002, et seq., venue is

             proper in Travis County, Texas because it is the county where all or a substantial part of the

             events or omissions giving rise to this lawsuit occurred.

                                                MISNOMER/ALTER EGO

                    9.      In the event any parties are misnamed or are not included herein, it is Plaintiff’s

             contention that such was a “misidentification,” “misnomer,” and/or such parties are/were “alter

             egos” of parties named herein. Alternatively, Plaintiff contends that such “corporate veils”

             should be pierced to hold such parties properly included in the interest of justice.

                                               FACTUAL BACKGROUND

                    10.     On or about March 11, 2019, Plaintiff RACHEL BETH CABALLERO (hereafter

             “Plaintiff”) was driving a gray 2015 Nissan Sentra vehicle traveling in the right lane of IH-35 in

             the city limit of Austin, Travis County, Texas. On said occasion, Defendant FERDERRICK D.

             ROSS (hereafter “Defendant ROSS”) was driving a commercial 18-wheeler vehicle owned by

             Defendant KLLM TRANSPORT SERVICES, LLC. Defendant ROSS was traveling in the

             middle lane of IH-35 when Defendant ROSS sped up to pass Plaintiff and then made an unsafe

             lane change to the right, striking the driver’s side of Plaintiff’s vehicle and forcing Plaintiff’s

             vehicle against the concrete barrier on the right. Defendant’s negligence in his failure to keep a




             PLAINTIFF’S ORIGINAL PETITION AND JURY DEMAND                                          PAGE 3 of 9


Copy from re:SearchTX
                          Case 1:21-cv-00351-LY Document 1-6 Filed 04/21/21 Page 4 of 9




             proper lookout, and changing lanes when it was clearly unsafe to do so, was the proximate cause

             of the collision in question and resulting injuries and damages to Plaintiff, more fully described

             hereafter.

                     11.     On said occasion, Defendant FERDERRICK D. ROSS was in the course and

             scope of employment and/or acting as an agent, employee and/or representative of Defendant

             KLLM TRANSPORT SERVICES, LLC.

                        PLAINTIFF’S CLAIM OF NEGLIGENCE AND NEGLIGENCE PER SE
                                AGAINST DEFENDANT FERDERRICK D. ROSS

                     12.     Defendant had a duty to exercise the degree of care that a reasonably careful person

             would use to avoid harm to others under circumstances similar to those described herein.

                     13.     Defendant’s negligent, careless and reckless disregard of said duty proximately

             caused Plaintiff’s injuries.

                     14.     The negligent, careless and reckless acts of Defendant consisted of, but is not limited

             to, the following acts and omissions:

                             a)      In that Defendant failed to keep a proper lookout for Plaintiff’s safety that
                                     would have been maintained by a person of ordinary prudence under the
                                     same or similar circumstances;

                             b)      In that Defendant made an unsafe lane change to the right proximately
                                     causing the collision in question;

                             c)      In that Defendant failed to drive within a single lane of traffic proximately
                                     causing the collision in question;

                             d)      In that Defendant operated the motor vehicle at a rate of speed which was
                                     greater than that which would have been operated by a person of ordinary
                                     prudence under the same or similar circumstances;

                             e)      In that Defendant failed to apply the brakes to the motor vehicle in a
                                     timely and prudent matter proximately causing the collision in question;

                             f)      In that Defendant failed to maintain proper control of her vehicle;




             PLAINTIFF’S ORIGINAL PETITION AND JURY DEMAND                                          PAGE 4 of 9


Copy from re:SearchTX
                        Case 1:21-cv-00351-LY Document 1-6 Filed 04/21/21 Page 5 of 9




                            g)      In that Defendant failed to take proper and safe evasion action so as to
                                    avoid the collision in question; and,

                            h)      In that Defendant failed to bring the motor vehicle to a complete safe stop to
                                    avoid the collision in question.

                     15.    The above acts and/or omissions were singularly and/or severally a proximate

             cause of the occurrence in question and the resulting injuries and/or damages to Plaintiff.

                     16.    Further, Defendant failed to exercise the mandatory standard of care in violation

             of V.T.C.A. Transportation Code pursuant to the doctrine of negligence per se, which mandates

             that:

                            §545.060        DRIVING ON ROADWAY LANED FOR TRAFFIC, which
                                            provides that, “(a) An operator on a roadway divided into two or
                                            more clearly marked lanes for traffic: (1) shall drive as nearly as
                                            practical entirely within a single lane; and (2) may not move from
                                            the lane unless that movement can be made safely.”

                            §545.351        MAXIMUM SPEED REQUIREMENT, which provides that,
                                            “(a) An operator may not drive at a speed greater than is
                                            reasonable and prudent under the circumstances then existing.”

                            §545.401(a)     RECKLESS DRIVING, which provides that, “A person commits
                                            an offense if the person drives a vehicle in a willful or wanton
                                            disregard for the safety of persons or property.”

                     17.    These statutes are designed to protect a class of persons to which Plaintiff belongs

             against the type of injury suffered by Plaintiff.

                     18.    Defendant’s violation of the Texas Transportation Code sections described above

             was without a legal excuse and Defendant’s breach of the duties imposed by these statutes

             proximately caused injuries to Plaintiff.

                     19.    Defendant’s conduct described herein constitutes an unexcused breach of the duty

             imposed on the occasion in question by the negligent and careless acts listed above, which are a

             proximate cause of the occurrence and the resulting injuries and damages to Plaintiff.




             PLAINTIFF’S ORIGINAL PETITION AND JURY DEMAND                                        PAGE 5 of 9


Copy from re:SearchTX
                           Case 1:21-cv-00351-LY Document 1-6 Filed 04/21/21 Page 6 of 9




                     20.      The above acts and/or omissions are singularly and/or severally a proximate cause

             of the occurrence in question and the resulting injuries and/or damages to Plaintiff.

                                                RESPONDEAT SUPERIOR

                     21.      The employees, and/or actual, apparent, ostensible or estoppel agents and/or

             representatives of Defendant KLLM TRANSPORT SERVICES, LLC were acting in the course

             and scope of their respective employment and were within Defendant’s general authority, in

             furtherance of Defendant’s business, and for the accomplishment of the object for which

             Defendant’s employees, agents, and/or representatives were hired. Defendant is therefore liable

             under the theory of Respondeat Superior. Therefore, Defendant is liable to Plaintiff for the

             damages proximately caused by the acts and omissions of its employees, and/or actual, apparent,

             ostensible or estoppel agents and/or representatives, specifically Defendant FERDERRICK D.

             ROSS.

                            NEGLIGENT HIRING/SUPERVISION/TRAINING/RETENTION

                     22.      Defendant KLLM TRANSPORT SERVICES, LLC had a legal duty to exercise

             the high degree of care to hire, supervise, train and/or retain competent employees. Defendant

             breached the duty when Defendant negligently hired, supervised, trained, and/or retained the

             driver that collided with Plaintiff’s vehicle. Defendant’s breach of duty to hire, supervise, train,

             and/or retain competent employees proximately caused injury to Plaintiff which resulted in

             damages Plaintiff is now complaining of.

                                      DAMAGES – RACHEL BETH CABALLERO

                     23.      As a direct and proximate result of the Defendants’ negligence, Plaintiff was caused

             to suffer bodily injury and damages, and to incur the following damages:

                              a.     Medical care expenses sustained in the past;




             PLAINTIFF’S ORIGINAL PETITION AND JURY DEMAND                                        PAGE 6 of 9


Copy from re:SearchTX
                        Case 1:21-cv-00351-LY Document 1-6 Filed 04/21/21 Page 7 of 9




                             b.      Medical care expenses that, in reasonable probability, Plaintiff will sustain
                                     in the future;

                             c.      Physical pain and mental anguish sustained in the past;

                             d.      Physical pain and mental anguish which, in reasonable probability, will
                                     be suffered in the future;

                             e.      Physical impairment in the past;

                             f.      Physical impairment which, in reasonable probability, will be suffered in
                                     the future;

                             g.      Loss of earnings in the past; and

                             h.      Loss of earning capacity that, in reasonable probability, Plaintiff will
                                     sustain in the future.

                     24.     For the above reasons, Plaintiff has suffered losses and damages in a sum within

             the jurisdictional limits of the Court and for which this lawsuit is brought.

                                               REQUIRED DISCLOSURES

                     25.     Pursuant to Texas Rules of Civil Procedure 190 and 194, Defendants may be

             required to make initial disclosures, due within 30 days after the first answer is filed, unless

             otherwise agreed or changed by court order.

                                    INTENT TO USE DEFENDANTS’ DOCUMENTS

                     26.     In accordance with the Texas Rule of Civil Procedure 193.7, any documents

             produced by Defendants in response to written discovery will be used by Plaintiff at any pre-

             trial proceeding or trial.

                                          INTENT TO USE U.S. LIFE TABLES

                     27.     Plaintiff hereby notifies the Defendants of his intent to use U.S. Life Tables as

             published by the U.S. Government in the trial of this matter.




             PLAINTIFF’S ORIGINAL PETITION AND JURY DEMAND                                        PAGE 7 of 9


Copy from re:SearchTX
                        Case 1:21-cv-00351-LY Document 1-6 Filed 04/21/21 Page 8 of 9




                                                        JURY DEMAND

                     28.     Plaintiff hereby demands a trial by jury on all issues herein and tenders the

             appropriate jury fee with this original petition.

                     29.     Plaintiff has met all conditions precedent to the filing of this lawsuit.

                                     DESIGNATED E-SERVICE EMAIL ADDRESS

                     30.     The following is the undersigned attorney’s designation of electronic service

             email address for all electronically served documents and notices, filed and unfiled, pursuant to

             Tex. R. Civ. P. 21(f)(2) & 21(a): eservice@kastllaw.com. This is the undersigned’s ONLY

             electronic service email address, and service through any other email address will be considered

             invalid.

                                                            PRAYER

                     WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that Defendants be

             cited to appear and answer herein, and that upon a final trial and hearing, Plaintiff have judgment

             against Defendants, jointly and severally, for damages for monetary relief over $250,000 but not

             more than $1,000,000, which is within the jurisdictional limits of the Court; together with pre-

             judgment interest from the date of injury through the date of judgment at the maximum rate

             allowed by law; post-judgment interest at the highest legal rate until the time the judgment is

             paid; costs of court; and such other and further relief to which Plaintiff may be justly entitled at

             law or in equity.




             PLAINTIFF’S ORIGINAL PETITION AND JURY DEMAND                                               PAGE 8 of 9


Copy from re:SearchTX
                        Case 1:21-cv-00351-LY Document 1-6 Filed 04/21/21 Page 9 of 9




                                                             Respectfully submitted,

                                                             KASTL LAW, P.C.

                                                             /s/ Kristina N. Kastl
                                                             Kristina N. Kastl
                                                             State Bar No. 24025467
                                                             Email: kkastl@kastllaw.com
                                                             Sorana G. Ban
                                                             State Bar No. 24061520
                                                             Email: sban@kastllaw.com
                                                             Blake Hollingsworth
                                                             State Bar No. 24113368
                                                             Email: bhollingsworth@kastllaw.com
                                                             Elizabeth A. Brammer
                                                             State Bar No. 24118337
                                                             Email: ebrammer@kastllaw.com

                                                             4144 North Central Expressway, Suite 1000
                                                             Dallas, Texas 75204
                                                             Phone: (214) 821-0230
                                                             Fax: (214) 821-0231

                                                             ATTORNEYS FOR PLAINTIFF

                                                             *Please note and document Kastl Law, P.C.’s new e-
                                                             serve address. All future e-serve notifications must be
                                                             served at: eservice@kastllaw.com.

                                                             Service is only effectuated if it is served through our
                                                             eservice@kastllaw.com email. Any other Kastl Law,
                                                             P.C. email is considered ineffective service.




             PLAINTIFF’S ORIGINAL PETITION AND JURY DEMAND                                          PAGE 9 of 9


Copy from re:SearchTX
